 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11   JUSTIN DOSS, an individual,                      Case No. 1:20-cv-00907-JLT
12                  Plaintiff,                        ORDER GRANTING IN PART
                                                      STIPULATION TO AMEND THE CASE
13           v.                                       SCHEDULE
                                                      (Doc. 18)
14   HARTFORD LIFE AND ACCIDENT
     INSURANCE COMPANY, a Connecticut
15   corporation, and DOES 1 – 10, inclusive,
16                  Defendants.
17

18           Upon stipulation of the parties and good cause shown, the Court hereby continues
19   the case management deadlines as follows:
20           1.     The parties SHALL complete all non-expert discovery no later than November 1,
21   2021.
22           2.     The parties SHALL complete all expert discovery no later than November 15, 2021.
23   They SHALL disclose experts no later than October 4, 2021 and any rebuttal experts no later than
24   October 25, 2021.
25           3.     Any non-dispositive and dispositive motions SHALL be filed no later than
26   November 22, 2021 and heard no later than December 20, 2021.
27   ///
28   ///


                                                     1
 1        No other amendments to the case schedule are authorized.
 2
     IT IS SO ORDERED.
 3

 4     Dated:   July 6, 2021                          _ /s/ Jennifer L. Thurston
                                              CHIEF UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                  2
